Title: From Thomas Jefferson to William Davies, 1 January 1781
From: Jefferson, Thomas
To: Davies, William



Sir
In Council January 1st 1781

Baron Steuben having desired that all Issues and Furnitures from us to the Continent might be on his Order while here, I immediately on Receipt of your Letter sent it down to the Baron; he was just set out to Hoods. I therefore have given an Order to Mr. Armistead to deliver the Materials to the Person attending for you that they may be making up and paying due Attention to the Barons Request. Am to ask the Favour of you to let not a Shred be issued till the Baron shall give orders on the Subject. Before that Time I hope some Arrangement will be taken for debiting the Souldiers with them at proper Prices as that is to be done as to all Issues after the first of August last which were not due. On the Order of Baron Steuben a Person is gone to Petersburg to select a Number of the best Arms there and have them brought on to your Post which I suppose will answer your request of [one] hundred Stand. I am &c.,

T.J.

